IN THE UNITED STATES COURT OF APPEALS
            FOR THE FIFTH CIRCUIT

               _______________

                 No. 97-31293
               _______________

     JOHN MCCORKLE and VIRGIE MCCORKLE,

                                 Plaintiffs-Appellees,

                   VERSUS

        CITY OF NEW ORLEANS, et al.,

                                 Defendants,

            CITY OF NEW ORLEANS,

                                 Defendant-Appellant.


   * * * * * * * * * * * * * * * * * * * *

               _______________

                 No. 98-30068
               _______________

     JOHN MCCORKLE and VIRGIE MCCORKLE,

                                 Plaintiffs-Appellants,

                   VERSUS

        CITY OF NEW ORLEANS, et al.,

                                 Defendants,

            CITY OF NEW ORLEANS,

                                 Defendant-Appellee.

          _________________________

Appeals from the United States District Court
    for the Eastern District of Louisiana
                (96-CV-2042-S)
          _________________________

               August 19, 1999
Before JOLLY and SMITH, Circuit Judges, and STAGG,* District Judge:

PER CURIAM:**

        In   these    two    consolidated     appeals,     we   have    carefully

considered the briefs, pertinent portions of the record, the

applicable law, and the oral arguments of counsel.                   We conclude

that there is no reversible error either in the summary judgment

granted in favor of plaintiffs on the issue of liability (which the

city appeals) or in the amount of damages (which the plaintiffs

appeal).

        AFFIRMED.




    *
        District Judge of the Western District of Louisiana, sitting by designation.

        **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                          2